Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered on or about May 7, 1992, which, inter alia, granted plaintiff’s motion for partial summary judgment to the extent of ordering defendant Metzger to pay half of the alleged outstanding arrears of maintenance to plaintiff and to pay the on-going maintenance in the sum of $6,583.98 per month pending the conclusion of this action, and the order of the same court, entered July 9, 1992, which, inter alia, granted plaintiff’s motion for judgment with regard to outstanding maintenance, unanimously affirmed, with costs.
Summary judgment was properly granted, defendant having failed to demonstrate the existence of a genuine issue of fact. Defendant failed to demonstrate any triable issue concerning the ownership of the premises and the alleged partial actual eviction of defendant. With regard to the latter, there was absolutely no evidence that plaintiff wrongfully ousted defendant from his apartment (see, Barash v Pennsylvania Term. Real Estate Corp., 26 NY2d 77; cf., Washburn v 166 E. 96th St. Owners Corp., 166 AD2d 272). Finally, defendant failed to proffer any evidence supporting his entitlement to attorneys’ fees which would have warranted the denial of summary judgment.
We also note that, under the circumstances, it was not improper for the IAS Court to direct defendant to pay maintenance during the pendency of this action (see, Del Bello v Wilmot, 59 AD2d 1023). Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Rubin, JJ.